FILED
                           NOT FOR PUBLICATION
                                                                             JUL 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50448

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00112-BRO-1
 v.

ANTONIO ANGUIANO,                                MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

UNITED STATES OF AMERICA,                        No.   17-50023

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00037-JAK-1
 v.

JENNIFER CHOI, AKA Jennifer Young
Choi, AKA Jennifer Harris,

              Defendant-Appellant.


                    Appeal from the United States District Court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                        Argued and Submitted July 9, 2018
                              Pasadena, California

Before: PAEZ, FISHER** and CHRISTEN, Circuit Judges.

      Antonio Anguiano and Jennifer Choi (“the defendants”) appeal the district

courts’ denial of their motions to continue sentencing proceedings and to enjoin

further prosecution in these cases based on the administration of the Criminal

Justice Act (“CJA”) within the Central District of California. Choi also appeals the

denial of her alternative motion to dismiss. The defendants argue the current CJA

program results in biased tribunals and unconstitutional interference with the

defense.1 We have jurisdiction under 28 U.S.C. § 1291. We review the denial of a

motion for a continuance for abuse of discretion, see United States v. Garrett, 179
F.3d 1143, 1144–45 (9th Cir. 1999) (en banc), and we review the denial of motions

for injunctive relief and dismissal under the same standard, see Rodde v. Bonta,

357 F.3d 988, 994 (9th Cir. 2004). We review the constitutional challenges de

novo. See United States v. Ridgway, 300 F.3d 1153, 1155 (9th Cir. 2002)


      **
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
      1
        The defendants do not raise ineffective assistance of counsel claims under
Strickland v. Washington, 466 U.S. 668 (1984).
                                          2
(reviewing due process challenge de novo); United States v. Ortega, 203 F.3d 675,

679 (9th Cir. 2000) (reviewing challenge to right to counsel de novo). We affirm.

      1. The district courts did not abuse their discretion by denying the motions

to continue sentencing proceedings. In determining whether a district court abused

its discretion in denying a requested continuance, we analyze the following factors:

(1) the defendant’s diligence in preparing his case; (2) the likelihood that the

continuance would serve a useful purpose; (3) the inconvenience to the court and

opposing party; and (4) the harm the defendant suffered as a result of the denial of

the continuance. See United States v. Mejia, 69 F.3d 309, 314–15 (9th Cir. 1995).

“We may not reverse unless the party whose request was denied suffered

prejudice.” Id. at 316. Here, the defendants have not demonstrated that they

suffered prejudice from the denial of the continuance, nor have they shown that the

other factors weigh in their favor.

      2. The district courts did not abuse their discretion by denying the motions

to enjoin further prosecution. A party seeking a preliminary injunction must

establish: (1) the likelihood of success on the merits; (2) that the party seeking the

injunction will likely suffer irreparable injury absent an injunction; (3) that the

balance of inequities tips in the movant’s favor; and (4) that an injunction is in the




                                           3
public interest. See Rodde, 357 F.3d at 994. The defendants have not shown that

they meet these requirements, and thus injunctive relief was not warranted.

      3. The defendants’ challenge to the impartiality of the district courts lacks

merit. There are “two main categories of due process challenges based on

structural bias”: (1) when the presiding judge has a “direct, personal, substantial

pecuniary interest” in the case; and (2) when the presiding judge, because of his or

her institutional responsibilities, would have a strong motive to resolve the case in

a way that would disfavor a particular party. See Alpha Epsilon Phi Tau Chapter

Hous. Ass’n v. City of Berkeley, 114 F.3d 840, 844 (9th Cir. 1997)

(internal quotation marks and citation omitted); Tumey v. Ohio, 273 U.S. 510,

523–32 (1927). Neither of these situations exist here.

      4. Finally, to the extent the defendants assert violations of their right to

counsel based on alleged judicial interference with the independence of the

defense, their arguments are not persuasive. The fact that the judiciary administers

the CJA program does not in itself violate the defendants’ right to counsel.

Furthermore, with respect to their own cases, the defendants’ generalized

complaints do not show they were denied independent counsel.




                                           4
      5. For all of the above reasons, the district court properly denied defendant

Choi’s alternative motion to dismiss.2

      AFFIRMED.




      2
          We deny Choi’s motion to supplement the record on appeal.
                                         5